Exhibit 10.1

Execution

 

PROMISSORY NOTE

 

$273,887

New York, New York

 

 

This Promissory Note (“Note”) is being issued pursuant to that certain Stock
Purchase Agreement, dated as of April 10, 2015, as amended, among DAVID LEIF
GREN, RIO ASSET HOLDINGS, LLC, RIO ASSET HOLDCO, LLC, HAMPSHIRE GROUP, LIMITED,
HAMPSHIRE INTERNATIONAL, LLC and RIO GARMENT, S.A. (the “Purchase Agreement”).

 

1.     Fundamental Provisions. The following terms will be used as defined terms
in this Note:

 

Date of this Note:

As of September 15, 2015

   

Maker:

RIO GARMENT, S.A., a Sociedad Anónima formed under the laws of Honduras

   

Holder:

HAMPSHIRE GROUP, LIMITED, a Delaware corporation

   

Original Principal Amount:

$273,887 United States Currency

   

Maturity Date:

September 1, 2016

 

 

1.     Promise to Pay. For good and valuable consideration, Maker promises to
pay to Holder the principal amount of Two Hundred Seventy Three Thousand Eight
Hundred Eighty Seven Dollars ($273,887) (collectively, the “Principal Amount”),
plus with interest at the interest rate as set forth in Section 3 below (or the
Default Interest Rate (as defined below) to the extent applicable). Interest and
principal shall be paid as set forth in Section 3 below, and all unpaid interest
and principal on this Note shall be due and payable on the Maturity Date, unless
earlier payment is required as provided in this Note. Payment shall be in lawful
money of the United States via wire transfer to Holder, or such other method as
Holder may from time to time designate.

 

2.     Payment Provisions.

 

(a)     Principal. The Principal Amount shall be due and payable in twelve (12)
equal consecutive monthly installments in the amount of Twenty Two Thousand,
Eight Hundred Twenty Three and 92/100 Dollars ($22,823.92) each, plus interest
accrued through such date, commencing on October 1, 2015, and continuing on the
first day of each month thereafter, and a final installment of all unpaid
Principal Amount on the Maturity Date.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Interest. Interest on the outstanding Principal Amount shall be paid in
full monthly as set forth below and the final payment of interest shall be made
on the Maturity Date. This Note shall accrue interest on the unpaid Principal
Amount thereof for each day this Note is outstanding from and including the date
hereof, at a rate per annum equal to Holder’s cost of capital from its senior
lender. Holder will: (i) prior to each payment of interest required under this
Note, send to Maker a calculation in writing of the interest then due, it being
understood that such payment of interest shall be due within ten days following
delivery by Holder of such calculation and (ii) promptly inform Maker in writing
when it is informed by its senior lender of any change of Holder’s cost of
capital. Interest shall be calculated on the basis of a three hundred and
sixty-five (365) day year, calculated for the actual number of days elapsed.

 

(c)     Application of Payments. Payments received will be applied to charges,
fees and expenses (including attorneys’ fees), accrued interest and principal in
any order Holder may choose, in its sole discretion.

 

3.     Default Interest. If any scheduled payment of principal and/or interest
due under this Note is not received by Holder on the date such payment is due or
otherwise paid in kind in accordance with the terms of Section 3 of this Note,
the outstanding unpaid Principal Amount shall begin accruing interest at a rate
per annum equal to the rate that is then applicable to this Note plus four
percent (4%) (the “Default Interest Rate”) until the overdue payment has been
made. The Default Interest Rate shall continue to apply whether or not judgment
shall be entered on this Note. The Default Interest Rate is imposed in addition
to, and not in lieu of, Holder’s exercise of any rights and remedies hereunder
or under applicable law, and any fees and expenses of any agents or attorneys
which Holder may employ. In addition, the Default Interest Rate reflects the
increased credit risk to Holder of carrying a loan that is in default. The Maker
agrees that the Default Rate is a reasonable forecast of just compensation for
anticipated and actual harm incurred by Holder, and that the actual harm
incurred by Holder cannot be estimated with certainty and without difficulty.

 

4.     Prepayments. This Note may be prepaid at any time in whole or in part
before due without prepayment penalty or premium. All partial prepayments or
principal shall be applied in inverse order of maturity.

 

5.     Event of Default. Maker will be in default under this Note if any of the
following events occur (each an “Event of Default”):

 

(a)     Maker fails to pay any principal, interest or and all accrued and unpaid
interest on other indebtedness under this Note on the date when due and such
failure shall continue for ten (10) days after such payment is due;

 

(b)     Maker becomes subject to any voluntary or involuntary proceeding
involving liquidation, reorganization, bankruptcy, insolvency or any similar
proceeding under applicable law; or Maker admits in writing its inability to pay
its debts generally as they become due;

 

(c)     the occurrence of any event of default or any default and the lapse of
any notice or cure period, or Maker’s failure to observe or perform any covenant
or other agreement, under or contained in this Note, the Purchase Agreement or
any other document, agreement or instrument now or in the future entered into in
connection therewith or otherwise evidencing or securing any debt, liability or
obligation of Maker to Holder; and

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     The indebtedness of Maker under any of its loan agreements with any
other lender is accelerated pursuant to the terms thereof.

 

6.     Acceleration. Upon the occurrence and during the continuance of an Event
of Default, at the option of Holder, the entire sum of principal, interest, and
all other charges due under this Note, shall become immediately due and payable
without presentment, demand, protest or notice of dishonor, all of which are
hereby expressly waived by Maker; and Holder shall have all rights, powers and
remedies available under this Note, all of which rights, powers and remedies may
be exercised at any time by Holder and from time to time after the occurrence
and during the continuance of an Event of Default. All rights, powers and
remedies of Holder in connection with this Note are cumulative and not exclusive
and shall be in addition to any other rights, powers or remedies provided by law
or equity. Without limiting the foregoing, if an Event of Default specified in
Section 5(b) above shall occur, the outstanding principal balance and accrued
interest hereunder together with any additional amounts payable hereunder shall
be immediately due and payable without demand or notice of any kind.

 

7.     Costs of Collection. Following the occurrence and during the continuance
of an Event of Default, Maker agrees to pay all costs of collection when
incurred, including reasonable attorneys’ fees, out-of-pocket expenses and any
other costs attributable to collection, whether or not suit is filed, and all
costs incurred in realizing upon any judgment entered on account of this Note.
No extension of the time for the payment of this Note or any installment hereof
made by agreement with any person now or hereafter liable for the payment of
this Note shall operate to release, discharge, modify, change or affect the
original liability under this Note of any of the undersigned not a party to such
agreement.

 

8.     No Waiver. No delay or omission of Holder in exercising any right or
power arising in connection with any Event of Default shall be construed as a
waiver or as an acquiescence therein, nor shall any single or partial exercise
thereof preclude any further exercise thereof. Holder may, as its option, in
writing, waive any of the conditions herein and no such waiver shall be deemed
to be a waiver of Holder’s rights hereunder, but rather shall be deemed to have
been made in pursuance of this Note and not in modification thereof. No waiver
of any Event of Default shall be construed to be a waiver of or acquiescence in
or consent to any preceding or subsequent Event of Default.

 

9.     Waivers. Maker waives presentment, protest, demand, notice of protest or
dishonor of this Note, and any and all other notices or matters of a like nature
except as set forth herein, waive all applicable exemption rights, whether under
any state constitution, homestead laws or otherwise. No single or partial
exercise of, or forbearance from exercising, any power hereunder or under any
security agreement or other agreement or instrument securing this Note shall
preclude other or further exercises thereof or the exercise of any other power.
Neither the granting of any extension of time, nor the acceptance or release of
any security for this Note, nor the cancellation, modification or invalidity of
any document evidencing or securing this Note, nor any delay or omission on the
part of Holder hereof in exercising any right hereunder, shall operate as a
waiver of such right or of any other right under this Note to release Maker or
any endorser of this Note. The release of any party liable on this Note shall
not operate to release any other party liable hereon. The acceptance by Holder
hereof of any payment which is less than the payment in full of all amounts due
and payable at the time of such payment shall not constitute a waiver of any
default which may then exist or the right to accelerate at that time or any
subsequent time or nullify any prior acceleration without the express prior
written consent of Holder hereof. The right to plead any and all statutes of
limitations as a defense to any demand on this Note, or any agreement to the
same, or any instrument securing this Note, or any and all obligations or
liabilities arising out of or in connection with this Note, is expressly waived
by Maker and each and every endorser or guarantor, if any, to the fullest extent
permitted by law.

 

 
3

--------------------------------------------------------------------------------

 

 

10.     Permissible Interest. In no contingency or event whatsoever, by
acceleration or otherwise, shall the amount of interest paid or agreed to be
paid to Holder, its successors or assigns, for the loan, use, forbearance or
detention of money exceed the maximum, if any, permissible under applicable law.
If, from any circumstances, Holder, or its successors or assigns, should ever
receive as interest an amount that would exceed the highest lawful rate, such
amount as would be excessive interest shall be applied to the reduction of the
unpaid principal balance of this Note and not the payment of interest. This
provision shall control every other provision of this Note and all agreements
between Maker and Holder, and their respective successors and assigns.

 

11.     Benefit of Notice; Assignment. Neither Maker nor Holder shall assign or
otherwise transfer this Note or any of its rights hereunder, or delegate any of
its obligations hereunder, without the prior written consent of the other party,
and any prohibited assignment or transfer in violation hereof shall be
absolutely void. Subject to the foregoing, this Note and the rights and
obligations set forth herein shall inure to the benefit of, and shall be binding
upon, Maker and Holder and their respective successors, heirs and assigns.

 

12.     Choice of Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in that State by residents of that State.

 

13.     Waiver of Jury Trial. Maker irrevocably waives any and all rights such
Maker may have to a trial by jury in any action, proceeding or claim of any
nature relating to this Note, any documents executed in connection with this
Note or any transaction contemplated in any of such documents. Maker
acknowledges that the foregoing waiver is knowing and voluntary.

 

14.     Severable Provisions. The provisions of this Note are intended by each
party to be severable and divisible and the invalidity or unenforceability of a
provision or term herein shall not invalidate or render unenforceable the
remainder of this Note or any part hereof.

 

15.     Integration. In the event of a conflict between this Note and the
Purchase Agreement, the provisions of this Note will govern.

 

16.     Notice. Any notice herein required or permitted to be given shall be in
writing and delivered in the manner contemplated by Section 10.2 of the Purchase
Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

17.     Amendments in Writing,. Any waiver of any term or condition of this
Note, or any amendment of supplementation of this Note, shall be effective only
if in writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Note shall not in any way effect, limit or waive Maker’s or
Holder’s rights hereunder at any time to enforce strict compliance thereafter
with every term or condition of this Note.

 

 

 

 

 [SIGNATURE PAGE FOLLOWS]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the date of
this Note.

 

 

 

MAKER:

                   

RIO GARMENT, S.A.

                    By:

/s/ David Gren

    Name: David Gren     Title President                             HOLDER:    
        HAMPSHIRE GROUP, LIMITED                     By:

/s/ Paul M. Buxbaum

    Name: Paul M. Buxbaum     Title: CEO  

 

 

 

 

[SIGNATURE PAGE TO PROMISSORY NOTE]